[Cite as Filo v. Filo, 2021-Ohio-413.]

                                         IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            MADISON COUNTY




 TAMMY FILO,                                        :

        Appellant and Cross-Appellee,               :     CASE NOS. CA2020-01-003
                                                                    CA2020-03-009
                                                    :
     - vs -                                                        OPINION
                                                    :               2/16/2021

 TERRY FILO, AS TRUSTEE,                            :
 TERRY FILO, INDIVIDUALLY
                                                    :
        Appellee and Cross-Appellant.




              APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                               PROBATE DIVISION
                               Case No. 20164003


Hickman & Lowder Co., L.P.A., Blaine P. Brockman, Franklin J. Hickman, 1300 East Ninth
Street, Suite 1020, Cleveland, Ohio 44114, for appellant and cross appellee

Reminger Co., L.P.A., Clifford C. Masch, Adam M. Fried, Adriann McGee, Acacia Perko,
200 Civic Center Drive, Suite 800, Columbus, Ohio 43215, for appellee and cross appellant



        PIPER, P.J.

        {¶ 1} Appellant, Tammy Filo, appeals a judgment in the Madison County Court of

Common Pleas, Probate Division, relating to a trust created by her father, Elmer Filo.

        {¶ 2} Elmer and Marilynn Filo were married and had a daughter, Tammy, and a

son, Terry. The Filo family lived on and operated a farm in Trotwood, Ohio. Eventually,

Elmer and Marilynn separated and the children, who were caught in the middle of the
                                                                   Madison CA2020-01-003
                                                                           CA2020-03-009

separation, stopped speaking to one other. Initially, Terry also stopped speaking with

Elmer. During this time, Tammy spent time with Elmer and assisted him in a variety of

ways.

        {¶ 3} While still separated, Marilynn passed away and by 2015, Elmer's health had

declined. In May 2015, Elmer executed a financial power of attorney granting co-agency to

his long-time friend, Tom Stonecipher, who was also his attorney, and Tammy. Elmer also

appointed Tammy his health care power of attorney.

        {¶ 4} Elmer, who had several medical issues, accidentally overdosed on his

medication three times, and was hospitalized for several days upon each instance. Elmer

was released from the hospital and returned to the farm on the first two occasions, but was

released to an assisted living facility on the third occasion at the behest of his doctors and

social workers. Elmer, who believed he was capable of self-care, was enraged that he was

not permitted to return to the farm. He blamed Tammy for his being at the facility and also

ended his professional and personal relationship with Stonecipher when he did not secure

Elmer's release from the facility.

        {¶ 5} While Elmer was in the facility, Terry discovered that the crops had not been

planted on the family farm and that work needed to be done there. Terry located Elmer at

the facility and the two reconciled. Elmer told Terry that Tammy was keeping him in the

facility against his will and that he wanted to sue her. Terry secured a new attorney to

represent Elmer who assisted Elmer in executing a general durable power of attorney to

Terry, and a revocation of the power of attorney naming Stonecipher and Tammy, as well

as advance directives to Terry.      Among several documents, Elmer also executed an

irrevocable trust, a pour-over will to replace a former version of his will, and an operating

agreement for the farm. Elmer also executed documents to establish a corporation for


                                            -2-
                                                                    Madison CA2020-01-003
                                                                            CA2020-03-009

management of the family farm, and also assigned various property to fund the trust.

       {¶ 6} A few days after Elmer executed these documents, Terry removed Elmer from

the facility and took him to live in his home in Indiana for several weeks. After an additional

hospital stay for other health problems, Terry returned Elmer to the family farm to live alone.

Thereafter, using his new attorney, Elmer executed a second set of documents, including a

power of appointment that removed Tammy's beneficial interest in the trust. Less than two

months later, Elmer passed away.

       {¶ 7} Tammy filed Elmer's original will in the probate court without knowledge that

Elmer had created the trust and created a new will. Terry then filed the newly-executed

documents with the probate court. Tammy filed a preliminary injunction to stay execution

of the trust and new will documents, which the probate court granted. However, the

injunction was lifted upon the probate court's review of the trust and more recent

documents. The more recent documents became the governing instructions for Elmer's

estate.

       {¶ 8} Tammy commenced a declaratory judgment action against Terry in the

probate court, alleging that Elmer lacked mental capacity to execute the power of

appointment, that Elmer was subject to undue influence when executing the power of

appointment, and that Terry breached his fiduciary duties as trustee. The complaint alleged

the lack of mental capacity and undue influence allegations regarding all of the documents

establishing a corporation as well as the assignments of property to the trust.

       {¶ 9} After a lengthy trial, a jury returned a verdict in favor of Terry on the lack of

mental capacity and undue influence claims, and in favor of Tammy on the breach of trustee

duties claim. The probate court imposed no damages for Terry's breach of duty. Tammy

now appeals the probate court's decision, raising the following assignments of error.


                                             -3-
                                                                    Madison CA2020-01-003
                                                                            CA2020-03-009

Because Tammy's first two assignments of error are interrelated, we will address them

together.

       {¶ 10} Assignment of Error No. 1:

       {¶ 11} THE TRIAL COURT ERRED IN INSTRUCTING THE JURY THAT

TESTAMENTARY CAPACITY IS THE STANDARD OF REVIEW FOR EXERCISE OF A

POWER OF APPOINTMENT IN AN IRREVOCABLE TRUST.

       {¶ 12} Assignment of Error No. 2:

       {¶ 13} THE TRIAL COURT ERRED IN ITS PROCEDURE FOR RULING ON THE

BURDEN SHIFT WHEN PLAINTIFF-APPELLANT ASSERTED UNDUE INFLUENCE.

       {¶ 14} In her first two assignments of error, Tammy argues that the probate court

gave improper jury instructions.

       {¶ 15} "When considering the appropriateness of a jury instruction, or when a

specific jury instruction is in dispute, a reviewing court must examine the instructions as a

whole." Enderle v. Zettler, 12th Dist. Butler No. CA2005-11-484, 2006 Ohio 4326, ¶ 36. "If,

taken in their entirety, the instructions fairly and correctly state the law applicable to the

evidence presented at trial, reversible error will not be found merely on the possibility that

the jury may have been misled." Withers v. Mercy Hosp. of Fairfield, 12th Dist. Butler No.

CA2010-02-033, 2010-Ohio-6431, ¶ 17. Alleged misstatements or ambiguity in a portion of

the instructions will not constitute reversible error unless the instructions are so misleading

that they prejudicially affect a substantial right of the complaining party. Silver v. Jewish

Home of Cincinnati, 2010-Ohio-5314, 190 Ohio App.3d 549 (12th Dist.).

                                         I. Capacity

       {¶ 16} Tammy first argues that the probate court's jury instructions regarding

whether Elmer had capacity to execute his power of appointment were improper because


                                             -4-
                                                                                  Madison CA2020-01-003
                                                                                          CA2020-03-009

they included law specific to testamentary capacity rather than capacity to contract. The

power of appointment, which is testamentary in nature, impacted the disposition of Elmer's

assets upon his death. Elmer used his power of appointment to effectively disinherit

Tammy.

         {¶ 17} The test for mental capacity to enter a contract is whether the person

understood the nature of the transaction and the effects of her or his own actions. Giurbino

v. Giurbino, 89 Ohio App.3d 646, 658 (8th Dist.1993). The test for testamentary capacity is

whether the person has sufficient mind and memory (1) to understand the nature of the

business in which he or she is engaged, (2) to comprehend generally the nature and extent

of his or her property, (3) to hold in his or her mind the names and identity of those who

have natural claims upon his or her bounty, and (4) to be able to appreciate his or her

relation to the members of his or her family. In re Estate of Ludwick, 12th Dist. Fayette No.

CA98-11-020, 1999 Ohio App. LEXIS 2343 (May 24, 1999), citing Niemes v. Niemes, 97

Ohio St. 145 (1917); see also Flowers v. Siefer, 6th Dist. Lucas No. L-16-1002, 2017-Ohio-

1310.1

         {¶ 18} Ohio courts have recognized that "the test of testamentary capacity can also

be used as a standard for mental capacity to execute a beneficiary designation." Stanek v.

Stanek, 2d Dist. Greene No. 2018-CA-39, 2019-Ohio-2841, ¶ 38, quoting Flowers at ¶ 84.

For example, courts have applied the testamentary capacity test to determine whether a

decedent possessed the mental capacity to create a contract for a payable-on-death bank

account because that type of account provides a way for a person to make dispositions like


1. The probate court's instructions, which followed the Ohio Jury Instructions, differed slightly from the
standard cited in In re Estate of Ludwick, but contain the same legal principles. The probate court gave the
following instruction, "the law requires: A, that the individual understand that he is making a will to dispose of
his property at death; B, that the individual understands generally the nature and extent of his property; C,
that the individual have in his mind the names and identity of those persons who are his relatives, next of kin,
or the natural objects of his bounty and understand his relationship to them."

                                                      -5-
                                                                   Madison CA2020-01-003
                                                                           CA2020-03-009

those made under a will. Giurbino at 658; Davis v. Marshall, 10th Dist. Franklin No.

94APE02-158, 1994 Ohio App. LEXIS 3538 (Aug. 4, 1994); see also Schiavoni v. Roy, 9th

Dist. Medina No. 11CA0108-M, 2012-Ohio-4435, ¶ 17 (applying the same reasoning to

annuities); and Webb v. Betty S. Anderson Children Trust, 1st Dist. Hamilton No. C-190600,

2020-Ohio-4975, ¶ 39 (reaching the same conclusion regarding designation of a beneficiary

for an IRA using either the contract or testamentary capacity test because the tests

essentially produce the same results).

       {¶ 19} The jury determined that Elmer had testamentary capacity to execute his

power of appointment, which by means of the tests involved, also indicated that Elmer had

capacity to contract. As noted above, the test for mental capacity to enter a contract

requires a determination that the person understood the nature of the transaction and the

effects of his or her own actions. The jury was instructed to determine whether Elmer (1)

understood that he was making a will to dispose of property at his death, (2) understood the

nature and extent of his property, and (3) understood his familial relations. The same

evidence would support a determination using either test specific to the transaction, (here

a pour-over will, trust, and power of appointment), as well as the effects of his action, (how

his property would be divided among his recognized heirs). Thus, the end result is the

same regardless of whether the jury was given instructions on testamentary or contractual

capacity.

       {¶ 20} If anything, the testamentary capacity test required the jury to make additional

and specific determinations before finding that Elmer had capacity to execute his power of

appointment. Thus, Tammy cannot demonstrate she was prejudiced by the court using a

more involved test than the contractual capacity test.

                                    II. Undue Influence


                                            -6-
                                                                     Madison CA2020-01-003
                                                                             CA2020-03-009

       {¶ 21} Tammy next argues that the probate court's jury instructions were improper

because they did not include the relevant presumption specific to undue influence and the

burden-shifting aspect of the law.

       {¶ 22} When a gift is made between parties occupying a fiduciary, confidential, or

dependent relationship, a presumption arises that such gift is void. In re Guardianship of

Worrall, 12th Dist. Butler No. CA93-10-201, 1994 Ohio App. LEXIS 1515, *4 (Apr. 11, 1994).

However, this presumption is not conclusive and may be rebutted with proof that no deceit

or undue influence was used, and that the donor acted voluntarily and with a full

understanding of his or her act and its consequences. Id.

       {¶ 23} "A presumption is dispositive solely where neither party introduces substantial

credible evidence regarding the fact to be presumed. Conversely, when either party

introduces substantial credible evidence tending to prove a fact which would otherwise be

presumed, the presumption either never arises or it disappears." (Emphasis sic.) Ayers v.

Woodard, 166 Ohio St. 138, 144 (1957). Thus, if there is "evidence of a sufficient quality

offered by [the party] to rebut the presumption of undue influence arising as a result of an

alleged confidential or fiduciary relationship, no jury instruction upon such presumption [is]

required." Rheinscheld v. McKinley, 4th Dist. Hocking No. 453, 1988 Ohio App. LEXIS 240,

*14-15 (Jan. 27, 1988). A trial court is justified in not giving an instruction on a presumption

should such an instruction mislead the jury. Ament v. Reassure Am. Life Ins. Co., 180 Ohio

App.3d 440, 2009-Ohio-36, ¶ 39 (8th Dist.). The record indicates that the existence of the

fiduciary relationship between Terry and Elmer raised a presumption that the gifts to Terry

were void. However, during trial, Terry presented substantial credible evidence that Elmer

made each of his decisions free from undue influence to overcome the presumption. This

evidence included the testimony of Elmer's second attorney, which the probate court found


                                             -7-
                                                                       Madison CA2020-01-003
                                                                               CA2020-03-009

"highly credible." Elmer's second attorney testified regarding the specific steps he took to

guard against undue influence, and gave detailed descriptions of the meetings he had with

Elmer and how Elmer behaved in regard to the decisions he made. Terry also presented

evidence from experts regarding Elmer's state of mind and his cognitive abilities during the

timeframe of the changes Elmer made to his estate plan.

       {¶ 24} Tammy argues that the jury, not the probate court, should have made the

decision as to whether the presumption was overcome by Terry's evidence and whether

the evidence submitted was credible. However, the trial court is the gatekeeper of how a

jury is to be instructed, and what law is properly included in the instructions based upon the

evidence produced at trial. Once Terry produced sufficient credible evidence to overcome

the presumption, such presumption became a legal nullity and any jury instruction on it

could have mislead the jury. Thus, the probate court correctly excluded a jury instruction

on the presumption.

       {¶ 25} After reviewing the record, we find that the probate court did not err in

fashioning the jury instructions. As such, Tammy's first and second assignments of error

are overruled.

       {¶ 26} Assignment of Error No. 3:

       {¶ 27} THE TRIAL COURT ERRED IN RULING ON DAMAGES ARISING FROM

TERRY FILO'S BREACH OF FIDUCIARY DUTY.

       {¶ 28} Tammy argues in her third assignment of error that the jury should have

decided the issue of damages rather than the trial court.

       {¶ 29} It is axiomatic that a litigant's failure to raise an issue in the trial court waives

the party's right to raise that issue on appeal. Shover v. Cordis Corp., 61 Ohio St.3d 213,

220 (1991). Thus, this court will not consider any error a party failed to bring to the trial


                                               -8-
                                                                     Madison CA2020-01-003
                                                                             CA2020-03-009

court's attention at a time when the trial court could have avoided or corrected the

error. Schade v. Carnegie Body Co., 70 Ohio St.2d 207, 210 (1982).

       {¶ 30} According to the record, the jury's verdicts were read into the record at the

conclusion of jury deliberations. The jury found for Terry on the first two causes of action

alleging undue influence and lack of capacity, and against him on the third alleging breach

of fiduciary duties. Once the probate court thanked the jury for its service, it discharged the

jury without objection from either party. The probate court then spoke to the parties about

the possibility of awarding damages regarding the third cause of action. At no point,

however, did Tammy object to the probate court's determination of damages or argue that

the jury was the proper body to award damages.

       {¶ 31} Moreover, the record indicates that Tammy's counsel specifically asked the

probate court for "time to provide some information to the Court * * * so the Court can make

findings as to just what the range of possible damages could be." The probate court took

the matter under advisement, and at no point did Tammy argue that she was entitled to

have a jury determine damages. Thus, Tammy has forfeited this issue on appeal.

       {¶ 32} Tammy asserts that we should engage in a plain error review of the issue.

Plain error in a civil case is an error that "seriously affects the basic fairness, integrity, or

public reputation of the judicial process, thereby challenging the legitimacy of the underlying

judicial process itself." Goldfuss v. Davidson, 79 Ohio St.3d 116 (1997), syllabus. The

doctrine of plain error in civil cases is not favored and thus, its application must be limited

to "those extremely rare cases where exceptional circumstances require its application to

prevent a manifest miscarriage of justice, and where the error complained of, if left

uncorrected, would have a material adverse effect on the character of, and public

confidence in, judicial proceedings." Id. at 121; Richards v. Newberry, 12th Dist. Clermont


                                              -9-
                                                                             Madison CA2020-01-003
                                                                                     CA2020-03-009

No. CA2014-08-061, 2015-Ohio-1932, ¶ 14.

        {¶ 33} It is well established that an individual does not possess a constitutional or

statutory right to a jury trial during a probate proceeding. Everhart v. Everhart, 12th Dist.

Fayette Nos. CA2013-07-019 and CA2013-09-026, 2014-Ohio-2476, ¶ 16. According to

statute, a probate court may refer questions of fact to a jury for its determination, but the

statute does not create a right to have damages determined by the jury. R.C. 2101.31.

Moreover, Ohio's trust code empowers a trial court to take several actions regarding

remedies for breach of duty. R.C. 5810.01(B). The statute, however, does not guarantee

that such remedies are to be determined by a jury.

        {¶ 34} Even if this court applies a plain error standard of review, there is no reversible

error because Tammy did not have the right to have damages determined by the jury. Thus,

Tammy's final assignment of error is overruled.2

        {¶ 35} Judgment affirmed.


        HENDRICKSON and M. POWELL, JJ., concur.




2. Terry filed a cross-appeal in which he challenges the probate court's decision to deny his motion for a
directed verdict after he argued that Tammy violated a no-contest provision in the trust by bringing suit.
However, by virtue of the jury's verdict and our affirmance of the probate court's decisions, Tammy will not
take under the trust, thus rendering Terry's assignment of error moot.

                                                  - 10 -